DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 29 recite the limitation of "the multiplexer" in line 5.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (Pub. No. US 2018/0205887 A1; hereafter Ishikawa) in view of Patel et al. (U.S. Patent No. 10,382,687 B1; hereafter Patel).
Regarding claim 14, Ishikawa discloses a camera module actuator movement sensing element comprising: a Hall sensor configured to sense a movement distance of an actuator in an x-axis or y-axis direction perpendicular to an optical axis (z-axis) direction of the actuator to which a lens assembly is coupled (see Ishikawa Figs. 5 and 19, items 118 and 212. While Ishikawa discloses the device configured to sense the position of the image sensor for actuation, not the lens, the term “coupled” is very broad and the image sensor and lens are “coupled” as shown in Fig. 1. Furthermore, Ishikawa discloses that it is generally known that “To perform this kind of blur correction function, a drive device is known, in which a movable frame including a lens or an imaging element is configured to be moved relative to a fixed frame by a voice coil motor” see Ishikawa paragraph [0003]. Therefore even if the term “coupled” were to be more narrowly construed, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to put the actuator and associated structure to move a correction lens instead of the image sensor itself as the other well-known way to correct device shake.); a first signal preprocessor configured to amplify an actuator movement distance sensing signal output from the Hall sensor (see Ishikawa Fig. 19, item 214), then remove noise (see Ishikawa Fig. 19, item 216), and then convert into actuator movement distance sensing data in a digital form (see Ishikawa Fig. 19, item 218); and an interface configured to transmit the actuator movement distance sensing data to an optical image stabilization (OIS) controller (see Ishikawa Fig. 19, items 202 and 224).
Ishikawa does not disclose that the actuator movement distance sensing data is transmitted in a two-wire interface method.
	Patel discloses that the actuator movement distance sensing data is transmitted in a two-wire interface method (see Patel Fig. 1, items 146, 166, and 167, which shows that the interconnect is a two-wire system).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a two-wire interface with the device of Ishikawa in order to have the device comply with 

Regarding claim 15, Ishikawa in view of Patel as modified discloses the camera module actuator movement sensing element of claim 14, but does not disclose that the Hall sensor, the first signal preprocessor, and the interface are packaged in a one-chip integrated circuit (IC).
Patel further discloses that the Hall sensor, the first signal preprocessor, and the interface are packaged in a one-chip IC (see Topliss Figs. 4A-4D which disclose that the various sensor and actuator circuitry can be placed on a single chip or each on individual chips depending on "constraints on ASIC size and complexity” see Patel col. 11, ll. 55-60).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device with a single ASIC containing the components to “reduce communication-related overhead” (see Patel col. 11, ll. 45-50).

 	Regarding claim 18, Ishikawa discloses the camera module actuator movement sensing element of claim 14, further comprising an actuator driver configured to generate an actuator drive signal according to actuator drive control data transmitted from the OIS controller through the interface and output the actuator drive signal to the actuator (see Ishikawa Fig. 19, items 204 and 206).

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Patel and Topliss et al. (Pub. No. US 2015/0365568 A1; hereafter Topliss).
Regarding claims 22 23 27, Ishikawa discloses a camera module comprising: a plurality of actuator movement sensing elements configured to sense movement distances of an actuator in x-axis and y-axis directions perpendicular to an optical axis (z-axis) direction of the actuator to which a lens 
	Ishikawa does not specifically disclose that the camera module is a flexible circuit board; wherein the movement sensors and transmit the sensed movement distances in a two-wire interface method; and wherein the feedback is realized via  the two-wire interface method, wherein a serial data pin and a serial clock pin of each of the plurality of actuator movement sensing elements are shared to be connected to a serial data pin and a serial clock pin of the OIS controller IC, and a power pin and a ground pin of each of the plurality of actuator movement sensing elements are shared, or only either the power pin or the ground pin is shared and an interface configured to transmit the actuator movement distance sensing data to the OIS controller IC in a two-wire interface method; further comprising an actuator driver configured to generate an actuator drive signal according to actuator drive control data transmitted from the OIS controller IC through the interface and output the actuator drive signal to the actuator.
	Patel discloses wherein the movement sensors and transmit the sensed movement distances in a two-wire interface method (see Patel Fig. 1, items 166 and 167); and wherein the feedback is realized via  the two-wire interface method (see Patel Fig. 1, items 134 and 144 which show that the inner and 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a two-wire interface with the device of Ishikawa in order to have the device comply with the well-known standard I2C interface enabling the device to cooperate with any other components which use the standard interface.
	Ishikawa in view of Patel does not specifically disclose that the camera module is a flexible circuit board.
	Topliss discloses a camera module mounted on a flexible circuit board (see Topliss Fig. 11, item 1114). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device on a flexible circuit board like that in Topliss in order to obtain the benefits of ease of assembly and flexibility of placement compared to rigid circuit boards.


	Patel discloses that the Hall sensor, the first signal preprocessor, and the interface are packaged in a one-chip IC (see Topliss Figs. 4A-4D which disclose that the various sensor and actuator circuitry can be placed on a single chip or each on individual chips depending on "constraints on ASIC size and complexity” see Patel col. 11, ll. 55-60).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device with a single ASIC containing the components to “reduce communication-related overhead” (see Patel col. 11, ll. 45-50).

Allowable Subject Matter
Claims 16, 17, 19, 21, 25, 26, 28, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Tanizawa et al. (Pub. No. US 2006/0232262 A1; hereafter Tanizawa) discloses a device comprising a Hall sensor and a temperature sensor, wherein the Hall sensor and temperature sensor are connected to a mux which selectively outputs the signals from one of the sensors (see Tanizawa Fig. 6D, “Hall Element,” “TMP,” and “MUX”).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        3/10/2021